Rao, C.J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest consists of aluminum *1041coffee percolators, classified as entireties with electric cords and plugs, similar in all material respects to tliose the subject of Silvine Importers, Inc. v. United States (57 Cust. Ct. 362, C.D. 2821), wherein said electric cords were held to be separately dutiable, the protest was dismissed and the matter remanded to a single judge to determine the value of the merchandise in the manner provided by law. (28 U.S.C. § 2636(d).)